62 N.Y.2d 1020 (1984)
The People of the State of New York, Respondent,
v.
Sandy Little, Appellant.
Court of Appeals of the State of New York.
Decided July 2, 1984.
William E. Hellerstein and Robert A. Womack for appellant.
Elizabeth Holtzman, District Attorney (Sonya S. Kornblum of counsel), for respondent, precluded.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for reasons stated in the memorandum of the Appellate Division (98 AD2d 752). Issues not preserved for review are not passed on by this court.